Citation Nr: 0820555	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-39 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart disease, claimed to have resulted from Department of 
Veterans Affairs (VA) medical care in March 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005.  In July 2006, the appellant appeared at a 
videoconference hearing held before the undersigned.  The 
case was advanced on the docket in January 2007.  See 38 
C.F.R. § 20.900(c).

This appeal was remanded by the Board in February 2007 so as 
to obtain all pertinent VA medical records and an etiological 
opinion from a VA cardiologist.


FINDING OF FACT

The veteran has heart disease that is not the result of VA 
medical care in March 1999 nor is the proximate cause of his 
heart disease carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the medical treatment; or due to an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for heart disease have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.361 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. § 1151 

The veteran contends that he developed heart disease as a 
result of VA treatment provided in March 1999.  In essence, 
the veteran contends that his heart was damaged as a result 
of the respiratory failure, and that he developed the 
respiratory failure due to VA negligence.  In particular, he 
points to two incidents.  First, he feels that further 
examination and investigation should have been done when he 
initially sought treatment on March 2, 1999.  He feels the 
subsequent respiratory failure could have been avoided as a 
result.  Second, he states that when he was admitted on March 
6, 1999, he was left alone in a room unattended for several 
hours, while he became increasingly short of breath, until he 
finally quit breathing, and had to be resuscitated.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151. 

A disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

VA medical records show that on March 2, 1999, the veteran 
was seen in a VA outpatient clinic (OPC), complaining of a 
"cold or sinus problem" since October, and that he felt 
feverish or like he had "walking pneumonia."  He was 
concerned because the symptoms had persisted for so long.  He 
was prescribed antibiotics.  On March 6, 1999, he was 
admitted to a VA medical center (VAMC) with pneumonia, which 
became complicated later on the day of admission by 
respiratory failure requiring intubation.  He remained 
hospitalized until March 15, 1999.  After his discharge, an 
OPC note dated April 7, 1999, reported symptoms consistent 
with angina.  There was no prior history of cardiac disease 
reported.  Later that month, he underwent a myocardial stress 
test, which disclosed a possible old inferolateral myocardial 
infarction, and a dilated left ventricle with severely 
impaired function.  Subsequent medical records show the 
continued presence of cardiac disease, with diagnoses 
including coronary artery disease and dilated cardiomyopathy.

Further, the veteran presented with elevated blood pressure 
in November 1997.  An outpatient report dated January 2004 
noted pulmonary hypertension.

Medical records since demonstrate continued treatment for a 
heart disorder.  A cardiac catheter was inserted in March 
2004.  By September of that year, left ventricular function 
was moderately depressed with stenosis ranging from 30 
percent to 100 percent.  It was noted that the veteran was 
scheduled to have a stent inserted.  Chest pains were 
reported in October 2004.  In January 2005, it was noted that 
the veteran had inoperable heart disease.  During this 
period, the veteran smoked up to a pack of cigarettes per day 
and had been smoking for 40 years.  The veteran was also 
provided weight loss counseling on several occasions, and he 
was educated regarding the link between weight and congestive 
heart failure.  

The veteran was afforded a Board hearing in July 2006.  At 
that time, he testified that he did not receive a chest x-ray 
during the initial VA treatment of March 1999.  He then 
stated that he was not provided oxygen, left alone, and then 
died and was resuscitated.  He testified that this incident, 
and the treatment thereafter, caused heart damage, and that 
he began taking nitroglycerine tablets after this incident.  

A VA medical opinion was provided in October 2007.  At that 
time, the examiner noted that  the veteran's claims file was 
reviewed.  The examiner opined that it was less likely than 
not that the events of March 1999 caused permanent, increased 
disability.  He stated that there was no conclusive evidence 
that any treatment or lack of treatment at the VA during that 
time caused an increase in the veteran's cardiac disability, 
or any other type of disability.  The examiner also noted 
that he 


was unable to speak to whether the circumstances were 
reasonable foreseeable without resorting to mere speculation.

As noted, VA law and regulations require that the evidence 
must show that the additional disability is the result of VA 
hospital care, medical or surgical treatment and that the 
proximate cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

In this case, the only evidence of a relationship between the 
veteran's current heart disorder and his March 1999 VA 
treatment is the veteran's own lay statements.  However, the 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

Although the veteran contends that VA treatment in March 1999 
resulted in his current cardiac condition, he is not 
competent to make this assessment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board notes that, where the determinative 
issue involves a diagnosis or, say, a nexus to service, 
competent medical evidence is required.  So this evidentiary 
burden typically cannot be met simply by lay testimony 
because laypersons are not competent to offer medical 
opinions.  Espiritu.  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, VA medical treatment did not result in the veteran's 
heart disease.  There is no competent medical evidence 
establishing that VA's actions resulted in additional 
disability, to include heart disease.  Instead, the VA 
examiner's October 2007 opinion stated that it was less 
likely than not that the events of March 1999 caused 
permanent, increased disability.  He stated that there was no 
conclusive evidence that any treatment or lack of treatment 
at the VA during that time caused an increase in the 
veteran's cardiac disability, or any other type of 
disability.  The veteran has not presented any competent 
medical evidence to provide an etiological link from his VA 
treatment in March 1999 and his current heart disorder.  
Although the veteran asserts that a connection exists, he is 
not competent to make that conclusion.  See Espiritu.  In 
contrast, the Board finds the VA medical opinion to be 
probative evidence because it was based on a comprehensive 
review of the record by a qualified physician.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).   Moreover, it is 
not contended nor shown that the veteran was furnished 
hospital or medical treatment without his consent.  

Thus, the probative competent medical evidence establishes 
that VA was not careless or negligent, that VA lacked proper 
skill or made an error in judgment, or that there was similar 
instance of fault on the part of VA; or that the veteran has 
heart disease due to an event not reasonably foreseeable.

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for heart disease 
have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart disease, claimed to have resulted from Department of 
Veterans Affairs (VA) medical care in March 1999.  The Board 
notes that the appellant's claim was received in January 
2005.  Later that month, prior to its adjudication of this 
claim, the RO provided notice to the appellant regarding the 
VA's duty to notify and to assist.  The appellant was aware 
that it was ultimately the appellant's responsibility to give 
VA any evidence pertaining to the claim.  Specifically, the 
VCAA notification instructed the appellant to provide any 
relevant evidence in the appellant's possession.  See 
Pelegrini II.  In particular, the VCAA notification: (1) 
informed the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the appellant about the information and evidence 
that VA will seek to provide; (3) informed the appellant 
about the information and evidence that the appellant is 
expected to provide; and (4) requested that the appellant 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the January 2005 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to compensation, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran's pertinent VA medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In summary, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that it would not be prejudicial to the veteran 
to render a decision at this time.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
heart disease is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


